Exhibit 10.5

EXECUTION VERSION

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of August 26, 2019 (this
“Agreement”), is made by the signatory hereto indicated as a “Grantor” (the
“Grantor”) in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent for
the Secured Parties (as defined in the Credit Agreement referred to below) (in
such capacity and together with its permitted successors and assigns in such
capacity, the “Administrative Agent”).

WHEREAS, the Grantor entered into a Credit Agreement, dated as of August 26,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Grantor, Gogo Intermediate Holdings LLC,
Gogo Finance Co. Inc., the Administrative Agent and the other persons party
thereto;

WHEREAS, the Grantor entered into an ABL Collateral Agreement dated as of
August 26, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”) among the Grantor, the Administrative
Agent and the other persons party thereto, pursuant to which Grantor granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the
Administrative Agent for the benefit of the Secured Parties with the United
States Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantor hereby agrees with the Administrative Agent as follows:

 

SECTION 1.

Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Credit Agreement.

 

SECTION 2.

Grant of Security Interest

Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in, all of the following property, in each
case, wherever located and now owned or at any time hereafter acquired by
Grantor or in which Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Copyright Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

(a) All of Grantor’s right, title and interest in and to all works of
authorship, all United States and foreign copyrights (whether or not the
underlying works of authorship have been published), including but not limited
to copyrights in software and databases, all designs (including but not limited
to all industrial designs, “Protected Designs” within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all “Mask Works” (as defined in 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and
with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions, renewals, and restorations thereof, (iii) all rights to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all



--------------------------------------------------------------------------------

Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other copyright
rights accruing thereunder or pertaining thereto throughout the world
(collectively “Copyrights”); and

(b) all written licenses pursuant to which Grantor has been granted exclusive
rights in any registered Copyrights, including, without limitation, each
agreement listed in Schedule A attached hereto.

 

SECTION 3.

Collateral Agreement, Credit Agreement and Crossing Lien Intercreditor Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Collateral Agreement, and the Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Collateral Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Agreement is deemed to
conflict with the Collateral Agreement, the Credit Agreement or the Crossing
Lien Intercreditor Agreement, the provisions of the Collateral Agreement, the
Credit Agreement or the Crossing Lien Intercreditor Agreement, as applicable,
shall control.

 

SECTION 4.

Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 5.

Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO LLC, as Grantor By:   /s/ Barry Rowan   Name: Barry Rowan   Title: Chief
Financial Officer



--------------------------------------------------------------------------------

Accepted and Agreed:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Daglas Panchal Name:   Daglas Panchal Title:   Authorized Officer

 

4